Title: From John Adams to Joshua Knight, 25 June 1798
From: Adams, John
To: Knight, Joshua,Adair, James


To the Students of Dickinson Colledge in the Borough of Carlisle, and State of Pennsylvania.
Gentlemen
Philadelphia June 25t 1798

I have received from the hand of one of your Senators in Congress Mr Bingham your public and explicit declaration of your Sentiments and Resolutions, at this important Crisis, in an excellent Address.
Although it ought not to be Supposed that young Gentlemen of your Standing should be deeply versed in political disquisitions, because your time has been Spent in the Pursuit of the Elements of science and Litterature in general; yet the feelings of nature are a Sure Guide in Circumstances like the present. I need not however make this apology for you. Few Addresses, if any, have appeared, more correct in Principle, better arranged and digested, more decent and moderate at the same time better reasoned and Supported, or more full, explicit and determined.
Since the Date of your Address, a fresh Instance of the present Spirit of a Nation or its Government, whom you have been taught to call your friends has been made public. Two of your Envoys have been, ordered out of the Territories of the Republic? Why? Answer this for yourselves my young Friends. A third has been permitted or compelled to remain. Why? to treat of Loans as Preliminary to an audience as the French Government understand it—To wait for further orders as your Envoy conceives. Has any   sovereign of Europe, ever dictated to your Country, the Person She Should Send as Ambassador. Did The Monarchy of France or England or any other Country ever Assume Such a Dictatorial Power over the Sovereignty of your Country? Is the Republic of the United States of America, a Fief of the Republic of France? It is a question whether even an equitable Treaty ought  ever to be ratified by a sovereign power An independent nation made under such Circumstances of Indecency, Insolence & Tyranny ought ever to be ratified by an independent nation. There is no probability however of any Treaty,     , to bring this question to a decision.
If there are any, who still plead the Cause of France and Attempt to paralyze the Efforts of our Government, I agree with you, they ought to be esteemed our greatest Ennemies. I hope that none of you, but such as feel a natural Genius and disposition to martial Exercises and Exertions, will ever be called from the pleasing Walks of science, to repell any attack upon your Rights Liberty and Independence.
When you look up to me with Confidence as the Patron of Science, Liberty and Religion you melt my heart. These are the choicest Blessings of Humanity. They have an inseperable Union. Without their joint Influence no Society can be great, flourishing or happy.
While I ardently pray that the American Republic may always rise superiour to her Ennemies and trans mit. the purest Principles of Liberty to the latest Ages, I beseech Heaven to bestow its choicest Blessings on the Governors and students of your Colledge and all other Seminaries of Learning in America.

John Adams